 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLighting Systems Co. and International Brotherhoodof Electrical Workers, Local Union No. 2295, AFL-CIO, CLC. Case 31-CA-7162September 14, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn June 30, 1978, Administrative Law Judge Stan-ley Gilbert issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Lighting Systems Co.,Burbank, California, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.I Contrary to the contentions of the Respondent, the Administrative LawJudge did not err by permitting the complaint to be amended at the hearingto allege that an employee was illegally discharged on a date other than thedate set forth in the original complaint. Moreover, the original complaintalleged that this employee had been discharged, the Respondent did notaccept an offer of a continuance, and the issue was fully litigated by allparties. Accordingly, we find Respondent was not prejudiced by the amend-ment at the hearing.The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F. 2d 362 (C.A. 3. 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATiMENT OF rtlE CASESTANLEY GILBERT. Administrative Law Judge: Basedupon a charge filed on June 22, 1977, by the InternationalBrotherhood of Electrical Workers, Local Union No. 2295,AFL-CIO, CLC, hereinafter referred to as the Union, thecomplaint herein was issued on August 15, 1977. The com-plaint, as amended during the course of the hearing, allegesthat Lighting Systems Co., hereinafter referred to as Re-spondent or the Company, violated Section 8(a)(1) and (3)of the Act. Respondent, by its answer, as amended duringthe course of hearing, denies that it engaged in conductviolative of the Act as alleged in the complaint as amended.Pursuant to notice, a hearing was held in Los Angeles,California, on March 7, 1978, before me, the duly desig-nated Administrative Law Judge. Appearances were en-tered on behalf of all the parties and briefs were timely filedby the General Counsel and Respondent.Based upon the entire record in this proceeding and myobservation of the witnesses as they testified, I make thefollowing:FINDIN(;S OF FA( II. BUSINESS OF RESPON)DENIRespondent is now, and has been at all times materialherein, a corporation duly organized under and existing byvirtue of the laws of the State of California, with an officeand principal place of business located in Burbank, Califor-nia, where it is engaged in the business of electrical lightmaintenance and other electrical services. In the course andconduct of its business operations. it annually sells goods orservices valued in excess of $50,000 to customers or busi-ness enterprises within the State of California. which cus-tomers or business enterprises themselves meet one of theBoard's jurisdictional standards other than the indirect in-flow or indirect outflow standard.As is admitted by Respondent, it is now, and has been atall times material herein, an employer engaged in com-merce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.1I. tHE I.ABOR ORGANIZAITION INVOLVED)As is admitted by Respondent, the Union is now, and hasbeen at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.111. IHE UNFAIR LABOR PRACIICESA. The IssuesFollowing are the issues in this case:I. Whether or not Respondent violated Section 8(a)(1) ofthe Act by (a) unlawfully interrogating employees on June20, 1977, (b) threatening on June 20, 1977, to go out ofbusiness if the employees chose to be represented by theUnion, and (c) unlawfully creating, on June 20 and 22,1977, the impression of surveillance of employees' protectedactivity; and2. Whether or not Respondent violated Section 8(a)(3)and (1) of the Act by (a) discriminatorily discharging em-ployees Russell Fink, Samuel Crosby, and Eddie Crosby onJune 20, 1977, and (b) after reinstating the latter on June23. 1977, again unlawfully discharging him on or aboutJune 28, 1977.B. The Organizational Activit,Following is a summary of the organizational activities ofemployees based upon credited testimony. On June 9 or 10,238 NLRB No. 12108 LIGHTING SYSTEMS CO.1977, Fink contacted the Union by telephone to determineif it was willing to represent Respondent's employees andapparently received an affirmative answer. On June 13,Fink went to the Union's office, where he received some ofits blank signature cards (applications for membership) andsigned one on that date. On June 15, Fink asked EddieCrosby, hereinafter referred to as Eddie, if he would beinterested in joining the Union and gave him two signaturecards. That same day Eddie spoke to his brother, SamuelCrosby. hereinafter referred to as Samuel, about the Unionand gave him a signature card, which Samuel signed andreturned to Eddie. Later that day, Eddie returned his andSamuel's signed signature cards to Fink. At that time. Finkinformed Eddie that there would be a meeting with theUnion's representatives at his (Fink's) house on June 17.Thereafter, on the same day (June 15), Eddie spoke aboutthe Union to Ollie Appleberry, hereinafter referred to asOllie, another employee whose brother, Willie Appleberry.was at the time and still is Respondent's manager.' Duringhis conversation with Ollie, Eddie informed him that he(Eddie). his brother Samuel, and Fink were in favor of hav-ing the Union represent them. Ollie suggested that theN in-form his brother. Appleberry, and Respondent's president,Calvin Jones. about the Union, but Eddie discouraged tak-ing such action.!The next day. June 16, F:ink also spoke to Ollie about theUnion, and again Ollie suggested they "confront" manage-ment about it, to which Fink responded that he was not todo so and that the Union would "confront management."Also, Ollie stated that he would like to hear about theUnion from its representatives, and Fink told him thatthere would be a meeting with representatives of the Unionat his house the next night (June 17). During the day ofJune 17, employee Melvin Santiel, when asked about it byFink, informed him that he was not willing to have unionrepresentation. By the end of the workday of June 17, Finkhad informed the other four employees,' the two Crosbybrothers, Santiel. and Ollie, that there would be a meetingwith the union representatives at his home that night. How-ever, the meeting was attended by only three of the employ-ees. Fink and the two Crosby brothers.C. Resolution of the IssuesEssentially, the resolution of the issues herein requiresresolutions of categorical conflicts in the testimony of Finkand the two Crosby brothers, on the one hand, and thetestimony of Jones and Appleberry, on the other hand, inlight of the circumstances herein, and a determination ofthe appropriate inferences to be drawn therefrom. Saidresolutions and determination set forth hereinbelow arebased upon a view of the record as a whole. Following areanalyses of the testimony of each of the three witnesses ofGeneral Counsel and the opposing testimony' of Respon-' By its answer Respondent admits that Willie Appleberry, hereinafterreferred to as Appleherry. is its service manager, its agent, and a supervisorwithin the meaning of the ActIt is noted that Ollie was not called as a witness.1 While there is some testimon, by Respondent's witnesses of a sixth em-ployee by the name of Bledsoe, Jones was vague about him, and it appearsfrom Appleberrm's testimony that at the time material herein Bledsoe was notonger employeddent's witnesses. It is noted as facts relating to their testi-mony that June 20 was the first workday after the afore-mentioned meeting with the union representatives and thatemployees were normally paid on Wednesday for the pre-ceding week. It is further noted, based upon uncontradictedand credited testimony, that during the day on June 20 allthree were requested by management to report the numberof hours they had worked the previous week, a requestwhich had never been made previously.D. The Testimonl Re FinkFink was hired by Respondent on or about February 1,1977. According to the uncontradicted testimony of Fink,on June 20 he called the office while in the field about someparts needed for a job and was told by Jones that he (Jones)wanted to talk to him that afternoon. Also. later in the day,about 3 p.m.. he again called the office to report he hadfinished a job and had two more to do and Appleberry toldhim not to do them. "just come on back to the shop." Whenhe returned to the shop about 4 p.m., Appleberry told himJones wanted to talk to him, and the two went to Jones'office where the three held a conversation. Fink testified asfollows with respect to the conversation:Appleberry didn't say too much. Jones asked mewhen I first came in that-He told me he was veryunpleased with my performance of my duties.And I told him I'd always done done a good eighthours' work for eight hours' pay.And he said that he had had a phone call from theIBEW that morning: and asked me if I knew anythingabout it.And I told him no.And he said. "Well, have you ever been approachedby a Union?"And I said no.And he said, "Well, why do you want to go Union?For more money, or what?"And I told him I didn't know what he was talkingabout.So he said, "Well, I'll tell you one thing. Before thisshop ever goes Union, we'll close down the doors andwe'll move somewhere else under a different name."So I said. "Well, I don't know why you're blamingme for all this."And he said, "Well, Russ, if you're not going to levelwith me, then, you're terminated as of now."Fink further testified that before he left he was given hispaycheck for the prior week, which had previously beenprepared.Jones testified that he first learned about the Union whenhe received three forms from the state "unemployment of-fice" which indicated that Fink and the Crosby brothershad been terminated "because of trying to organize myCompany."'It appears that in April Fink had requested a raise and aloan. Jones testified that during the week of June 12 he(Jones) and Appleberry discussed Fink's request with him4 It is noted that he testified that he received the forms on a day betweenJune 24 and 27, but it is also noted that the parties stipulated that a copy ofthe charge in this proceeding was received on June 23.109 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand evaluated his job performance. As to that conference,Jones testified that he told Fink "that we could not handleCompany loans to employees such as that." Jones furthertestified as to the request for a raise that "we discussed-theproblems we were experiencing with him,"5that he toldFink "we felt that he could do better than he was doing,"and that he could have "another review in one month's timeto see if he could improve himself ...."Appleberry also testified about said conference. Accord-ing to his testimony, the request for a raise and loan wasdenied. He also testified that he, Appleberry, told Fink thatthe quality of his work fluctuated. Appleberry made nomention of discussing specific jobs with him or that he wasgiven a month to improve. However, he testified that priorto the conference he had three meetings in June with Finkin which he complained about his job performance. Oncross-examination Fink testified that on one or two occa-sions Jones or Appleberry had spoken to him about leavinga job uncompleted, but denied that he had ever been toldthat he had a month to "straighten up." Fink further testi-fied that he had been refused a request for a loan and araise because of "financial problems," but it was his recol-lection that it occurred in April. Fink further testified with-out contradiction that in early June the Company held ameeting with all of the electricians, of whom there were sixat the time, and mentioned complaints about jobs withoutspecifying any person. He also testified without contradic-tion that Jones had complimented him three or four timeson his work performance and that on the last occasion, inMarch or April, Jones told him he was "doing a fantasticjob."(It is noted that there was quite a bit of testimony aboutFink's private use of a company gasoline credit card and hispurchase of some materials through the Company, but, be-cause of Jones' testimony that these matters had no bearingon his discharge, said testimony is disregarded.)As to the termination interview with Fink on June 20,Jones testified that, based on a report from Appleberry ofdissatisfaction with Fink, he told Fink he felt that Fink"had not improved"; that Appleberry discussed some "jobtickets" with Fink, the details of which he could not re-member; that he (Jones) told Fink he was not going totolerate his stretching out jobs and making Appleberry's job"any tougher than it already was"; and that he told Fink hewas terminated. Jones then gave Fink his paycheck, whichhad been previously prepared. When questioned as towhether he had made up his mind to discharge Fink priorto meeting with him on June 20, Jones' testimony is con-fused in that he first stated that he had not, and then testi-fied that he had and had Fink's check prepared prior to theinterview. Jones denied that there was anything said in themeeting with Fink regarding "any Union activity or at-tempts to unionize" the Company.Appleberry testified that the first time he heard anythingabout the Union was when Jones received cards from the"unemployment office." Appleberry further testified that inthe week prior to June 20, Fink's job performance gotworse. When asked to described in what way it got worse,Appleberry made some general observations to the effectAccording to Jones, they discussed three or fbur jobs with Fink which heeither had not completed or had taken too much time to do.that Fink was taking too long to do jobs. Appleberry's tes-timony as to Fink's termination interview is as follows:A. Well, I had pulled some work tickets. And Caland I'd discussed it. We went over some tickets thatmorning. And we was backing up on our work. Andwe went over the tickets.At the time in the meeting, I told Russell aboutthose tickets that I had and, uh-So I told him aboutthose tickets. Then I-I-No; he and Cal was talkingfirst.And, then, Cal was telling him about the work. AndI -I says, "Well, I got the tickets here." And I pointedout the time that it was taking him and what he wasdoing on it.Q. And did he have any response as to why it wastaking him so long?A. Well, he told Cal that he was doing his best atthe time. But we knew that he wasn't.Q. All right. And was anything said at that meetingwith respect to any Union activity by Mr. Fink or anyUnion activity going on at the Company?A. No, not at that time.Q. And how did that meeting end? What was said-A. That meeting, uh-Q. -to conclude it?A. It ended with, uh, he'd-him being terminated.Fink, on cross-examination, testified that he recalled onlytwo tickets he was shown on June 20, that one was withregard to a circuit breaker he had not replaced, and that hetold them that he had obtained the required serial number,turned it over to Appleberry to order a new part, and hadnot replaced the old one because the replacement had notyet been received. As to the second ticket, he testified thathe was accused of not properly reading the voltage on abroiler, to which he replied that he had and that there wasno more talk about it. This testimony by Fink with respectto the two tickets was not contradicted, except by theabove-quoted testimony of Appleberry that the complaintswere with regard to excessive time.It is noted that when asked why he (Jones) terminatedFink only a week after the interview in which he (Jones)testified that he had given Fink a month to improve, Jonesstated that in talking with Appleberry about some jobs, Ap-pleberry indicated to him that he (Fink) "was going back-wards, instead of forwards."For reasons stated hereinbelow, I credit the above-out-lined testimony of Fink, and find that Jones and Apple-berry were not convincing witnesses insofar as their testi-mony contradicts that of Fink. It is noted that the worktickets to which Respondent's witnesses referred were notoffered into evidence, nor was there any offer to make themavailable.E. The Testimony Re Samuel CrosbySamuel was first employed by Respondent from Febru-ary 1976 to February 1977 at which time he quit. There-after he called Respondent and asked to be rehired andreturned to work for Respondent in March 1977.When Samuel reported for work on the morning of June20, he experienced trouble with a truck which was assigned110 LIGHTING SYSTEMS C(O.to him and was told by Appleberry to work that evening.He reported back to work about 4 p.m. and was told byAppleberry that Jones wanted to see him in his office. Thetwo then went into Jones' office. Samuel testified that Jonestold him that "He had had an annoying phone call from areliable source" that Samuel "and two others had been hav-ing a meeting with the Union or the IBEW." His testimonycontinues as follows:And he asked me, "What have you got to say aboutthat?"I told him, "I don't know what you're talkingabout."Then he says, "Also. I hear you been putting appli-cations [ostensibly for employment]."I say, "Yeah; I put in a few."And he says. "Well, the reason What What's thematter? Aren't you satisfied? Because the reason you'reat where you're you're at is because you don't wantto learn these other things: like, you don't want toyou couldn't do that speaker system at Jack-in-the-BoxGranada Hills."And Willie Appleberry then told him, no, that I haddone that one.And then he says, "Well, before I go Union. I'llclose the doors."He says, "What do you have to say' about that?"I says, "I-I don't know. I I don't understandwhat you're talking about."And he says, "Well, since we can't level with eachother-"JUDGE: What?WiTNmIss: "Since we can't level with each other, I'mgoing to have to terminate you."Samuel further testified that he was then given his pay-check, which had already been prepared.Jones testified that during the week of June 6, he andAppleberry gave Samuel his "semiannual evaluation," atwhich time he admonished him for not expanding his capa-bility to do other jobs than working on signs and told himthat he was not entitled to a raise' until he learned otherfunctions. Jones further testified that starting about a weekbefore June 20 he received reports that Samuel was makingjob applications with other employers, that when he calledhim in on June 20 he asked him whether it was true, andthat Samuel admitted it was. He further testified that heasked Samuel when he was leaving. Jones' testimony, con-tinues as follows:A. And he says, "I'm not sure." And, "As soon as Ican find another job."And I told him-I asked him at that time if hewould give us the respect of-of notice.And he says he didn't know at that time.And I was a bit perturbed about that, because I feltthat at least someone owed the company that they'reworking for time allowance time to replace the indi-vidual.6 It is noted that Appleberr) testified that it was June 20 when Samuelreceived his semiannual evaluation and was told he was not going to get araise. It is also noted that Samuel denied having received the week of June 6evaluation interview to which Jones testified.At that time I told him then I didn't feel that he wasdoing our Company any favors by staying there and inour employment when he was actively looking for an-other job in another line of' business and he was goingto pursue that. I told him that I I felt that we shouldjust leave each other's company parting friends, sothere would be no hard feelings, and I thought that weshould terminate our relationship. And I did have acheck ready.Q. In that conversation of June 20, 1977, did yousay anything or was anything said about Union activi-ties by Mr. Crosby or anyone else in your organiza-tion?A. No.Q. Was anything said about a Union?A. No.It is noted that while Jones testified that he was per-turbed that Samuel would not assure him that he wouldgive notice before leaving to afford Respondent time to finda replacement, he also testified that he had Samuel's checkready, which clearly indicated that he intended to dischargeSamuel at that time' (when he apparently had not obtaineda replacement). Appleberry's testimony about the interviewis substantially in accord with that of Jones.I find that Samuel was a more convincing witness thanJones and Appleberry and credit his above-outlined testi-mony. Also. I discredit the testimony of the latter two inso-far as it contradicts Samuel's testimony. These findings arepredicated on the record as a whole and on reasons set forthhereinbelow.F. The Testi,,on, Re Eddie CroshbyEddie was first employed by Respondent in June 1976but quit after 2 weeks. Subsequently he called Respondentand asked to be rehired, which was in January 1977. Itappears that on or about June 13 Jones told him his paywould be raised from $4 per hour to $5.50 per hour startingthe following Monday (apparently June 20).He reported for work in the morning of June 20. but,since there was no truck available for him, he was asked byAppleberry if he would like to work in the shop. He re-sponded that he would rather come in that afternoon andwork that night, to which Appleberry replied, "okay." Hereported to work that afternoon about 4 p.m. Apparently ashort while later, he was summoned to Jones' office by Ap-pleberry, and he and Appleberry joined Jones in the latter'soffice. Eddie's meeting with the two was after their above-described interviews with Fink and Samuel. Following isEddie's testimony as to what occurred in Jones' office:A. Calvin Jones asked me what was going on.And I I told him, "Well, what do you mean'What's going on?'"He says He says, "I just had to terminate yourbrother and Russell Fink for Union activities."And I go, "Well, I don't know what you're talkingabout."7 As indicated hereinabove. June 20 ssas a Monday and the regular pay-day for the preceding week is on a Wednesday.III DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnd he says, "Come on. Don't give me that shit,"just like that.So then he started asking me if I was dissatisfiedwith the job.And I told him, "Look, you didn't call me in here toask me if I was dissatisfied with the job or not," I toldhim, "Why don't you just tell me what what's onyour mind?"And he asked he told me I hen he told me, hesays "Well," he says, "Sam and Russell Fink had, uh-were involved in some Union activities," and he says,"I know you didn't have nothing to do with it," hesays, uh, "So what seems to he the problem?"I told him there was no problem.Q. Was anything discussed about your continuingas an employee with the Company at that time?A. He had asked me He asked me, "Well." hesays-he says-- He asked me if l wanted to resign fromthe Company.And I said no.He says-He says, "If you don't want to resign," hesays, "do you want to keep on working for us?"And I said, "No, not under these conditions."And he goes. "What conditions are these?"And I told him "As far as benefits and the wholething."And he says, "Well," he says, "do you want to re-sign?"And I said no.And, then, he said, "Well, then, I'm sorry."And I said, "I'm sorry, too." At that time I stood up,and Willie Appleberry handed me my check, and Iwalked out the door.Jones testified as follows with respect to the interviewwith Eddie on June 20: that he called him into the office totell him about his brother's termination; that he explainedit was because he (Samuel) "was actively looking for otherwork," and, in effect, it did not make for a compatibleworking arrangement; that Eddie said that he did not think"that's very fair"; that Eddie told him he was unhappy, wasnot going to work and said "I'm going to resign": that he(Jones) was shocked because he was pleased with his workand the prior week had given him "a rather sizable increasein pay"; that he told Eddie he did not want him to resignand "wouldn't accept it"; that he also told him to take afew days off to consider it; and that he did not give him acheck at that time.Appleberry testified that Eddie was told on June 13 thathe was going to get a raise. Appleberry further testified asto the June 20 meeting with Eddie as follows: that Jonestold him he had just terminated his brother; that the reasonfor it was that "his performance weren't up to par, and itdidn't seem like he was just going to do any better"; andthat nothing was said about union activity. There was nomention in Appleberry's testimony of Jones stating thatSamuel was looking for other work, nor was there any men-tion of Eddie offering to resign or whether or not he re-ceived a check at that time.It appears that on Wednesday, June 22, Appleberry wentto Eddie's home and had a conversation with him. Jonestestified that Appleberry went there to give Eddie his checkfor the previous week (which Jones testified he did not givehim on June 20) and also that he asked Appleberry to try tohelp Eddie "reconsider about coming back," because "hewas a damn good employee." Appleberry's testimony as towhy he went to Eddie's home confbrms with the abovetestimony of Jones.Eddie and Appleberry testified as to their conversation atthe former's home. Eddie testified that Appleberry said hewanted Eddie and his brother to come back to work: thatAppleberry asked him to "come down and talk to Cal[Jones]" and stated that Jones was "pissed oft' and "saidwords that he didn't mean": and that Appleberry alsostated that if he (Eddie) were to talk to Jones and go backto work, then eventually he (Appleberry) would be able to"get Sam back in." Eddie further testified that Appleberrysaid. "I know and and Cal knows that vou and Sam didn'thave nothing to do with with that Union." Eddie also tes-tified that Appleberry added, "as soon as you guys signedthose cards at that meeting, we got a call saying that youguNs had signed the cards for to -to join the Union."Appleberry testified that he told Eddie he had brought hischeck: that he urged him to "reconsider coming back"; thatE'ddie said he would have to talk to Jones first and askedabout his brother; that he (Appleherry) said he could notpromise "anything about Sam." but would talk to Jonesabout it: and that Eddie said he would "come up" the nextday and talk to Jones. It is noted that Appleberry's testi-mony contains no mention of the references in Eddie's tes-timony about the Union and union activity. It is furthernoted that Appleberry was not questioned about said refer-ences.At this point it appears appropriate to make findingsabout the references to the matter of Eddie's check for theweek prior to June 20. Eddie testified that Jones gave himhis check for the preceding week on June 20, which Jonesdenied. Both Samuel and Fink testified they saw the checkon June 20. Jones testified that he sent Eddie's check forthat week with Appleberry on June 22, and Appleberrytestified that he gave Eddie a check when he saw him onJune 22. Eddie testified that the check he received on June22 was for overtime that he worked the previous week. Acheck stub received in evidence supports this testimony. Re-spondent did not offer or make available the cancelledcheck for Eddie's previous week's work, which Jonesclaimed he sent to Eddie on June 22. 1 credit the testimonywhich supports the finding that Eddie received said checkon June 20, and so find. It is noted that Jones testified thatEddie received the raise to $5.50 per hour for the work hedid during the week ending June 26, which Eddie denied. Acheck stub received in evidence supports Eddie's denial andthe finding that for the work he did during said week hereceived $4 per hour, contrary to Jones' testimony. Thus thetwo check stubs, the only documentary evidence in the rec-ord, supports my conviction that, up to this point, Jones'testimony, when contradicted, should not be credited.Eddie testified that he reported to work at 9 a.m. on June23: that Jones was not in his office; that Appleberry toldhim to come out with him on "two or three small jobs"which took them about 2-1/2 hours; that when he returnedhe talked to Jones and both stated they had no "hard feel-ings"; that when he walked into Jones' office Jones "hadthree cards from the unemployment office saving that we112 LIGHTING SYSTEMS CO.[ostensibly Fink and the two Crosby brothers] had beenterminated for Union activities," and that Jones stated,"Why did you put that on the card?" Eddie further testifiedthat he answered, "Well, that's what I was terminated for,wasn't I?" To which Jones responded, "Oh, okay." WhileJones did not categorically deny the above testimony, hedid testify that the only time he discussed union activitieswith Eddie was on June 27, when he asked him how hecould "fill out" the card as he did, to which Eddie re-sponded that "if he hadn't put that in" he would not havebeen eligible for unemployment benefits. Later, however,on cross-examination, he testified the conversation was onJune 23. Eddie's above testimony is credited.Eddie testified that besides working only 2-1/2 hours onThursday, he worked only 5 hours on Friday.8According toAppleberry's uncontradicted and credited testimony, Eddiestated that he did not want to work the rest of the day onThursday after he talked to Jones. As to Friday. Eddie tes-tified that when he returned to the shop, after working 5hours, he found it closed. On the following Monday, June27, according to both Eddie's and Appleberry's testimony,Appleberry started to give him work instructions, but Eddiestated that he wanted to talk to Jones. Eddie's testimony asto what then occurred is as follows:A. I walked up to him [Jones]. I told him. "Look atmy cards." I had my cards in my hand, and I put themthere. He looked at them and said, "What's the mat-ter?"I said, "What do you mean what's the matter?" Isaid, "Look at the time on them, Man."And he says, uh-I told him, "I can't make it onthat time."And he looked at me and says, "Well," he says,"there's nothing I can do about it."And that's when 1 told him, "Well, you know what?What am I supposed to do?"And he says, "Well," he says, "then, I guess we'llterminate you. That way you can go out there andcollect unemployment."Q. Well, now, earlier you said something about yourbrother. When was it in the sequence of this conversa-tion that you mentioned your brother Sam?A. Well, see, because he had asked me, he says,"Are you upset because-because we don't hire yourbrother?"And I said, "No." I told him, "I'm not upset aboutthat," I told him, "What-What gets me is that you goto my house and get me down here under those pre-tenses, and, then, when I-when it comes down to it,"they're both going to stand there and deny it.Both Jones and Appleberry testified that Eddie askedJones when his brother was going to be coming back; thatwhen Jones stated he would not reconsider rehiring Samuel,Eddie said that he understood that he (Samuel) might berehired; and that when Jones indicated that it was not8 While it is noted that the check stub in evidence indicates that he worked11-1/2 hours for the week ending June 26, Respondent did not dispute histestimony of the hours he worked on Thursday and Fnday of that week. Apossible explanation is that the additional 4 hours (above the 7-1/2 hours towhich Eddie testified) were credited to him for the previous Monday.being considered, Eddie stated that he was not going towork either.With regard to this occasion, Jones and Appleberry werethe more convincing witnesses. Moreover, it is clear fromEddie's own testimony of the incident that he was per-suaded to go back to work on the assumption that hisbrother would eventually be rehired, which would supporta finding that he was angered to find that his assumptionwas false. Therefore, I credit the testimony of Jones andAppleberry as to said incident. In addition, I do not believethat he could reasonably have been upset about the numberof hours he worked on Thursday and Friday, since it ap-pears that he did not want to work more than 2-1/2 hourson Thursday and, while he was given only 5 hours of workon Friday, that of itself could not have reasonably justifiedhis complaint about his hours. There must have been dayswhen he normally worked less than 8 hours, for he testifiedthat he normally worked 30 to 40 hours per week.9Jonescredibly testified that he did not recall Eddie raising withhim the matter of the hours he had worked.Concluding FindingsBased upon the credited testimony of Fink and theCrosby brothers as to their interviews on June 20, it is con-cluded that Respondent had knowledge of the union activi-ties of the three employees. This conclusion is predicatednot only on the finding that said three employees were moreconvincing witnesses with respect to said interviews but alsoon the following circumstances: (I) Respondent decided todischarge all three that day, as evidenced by the prepara-tion of their checks prior to the interviews, (2) June 20 wasthe first workday after the three had met with the unionrepresentatives; (3) June 20 was the first day of a pay periodand nothing was said to any of them with regard to theiremployment at the start of the day; (4) June 20 was not thenormal payday; (5) the three were the only employees whomet with the union representatives, or signed cards for theUnion, and were the only employees to be discharged; (6)the three employees represented 60 percent of Respondent'swork force of electricians and their discharges constitutedan unreasonably sudden and drastic reduction of said workforce.As to Respondent's contention that Fink and Samuelwere discharged for cause, as indicated above, I find thatthe testimony in support thereof was unconvincing. As toRespondent's contention that Eddie resigned on June 20,the advance preparation of his check clearly establishes thatRespondent intended to discharge him. While it appearsfrom Eddie's testimony that he stated he did not want towork "under these conditions," he adamantly refused toresign. This and the fact that at the end of the interview hewas handed his check reasonably must be construed as evi-dence that he was discharged. It is noted that Eddie's testi-mony contained seemingly contradictory statements attrib-uted to Jones on June 20 and Appleberry on June 22. Eddiecandidly testified that Jones said on June 20 that "Sam andRussell Fink ...were involved in some Union activities,"9 General Counsel argues that Respondent deliberately reduced his workhours for those 2 days. In my opinion, the record will not support such afinding.113 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand ". ..I know you didn't have nothing to do with it."Also, he candidly testified that Appleberry said on June 26,"I know-Cal [Jones] knows that you and Sam didn't havenothing to do with-with that Union." However, Eddie fur-ther credibly testified that Appleberry stated, "As soon asyou guys signed those cards at that meeting," he and Jonesgot a call saying "you guys" had signed cards "to join theUnion." The only conceivable resolution of the apparentcontradictions is that they are the result of faulty communi-cation and that what was intended by the words "didn'thave nothing to do with it" was that Eddie and/or Eddieand Samuel did not play an active role in the campaign onbehalf of the Union.While it might be argued that Respondent would nothave asked Eddie to return, if it, in fact, had dischargedhim, I am not persuaded by such an argument. The recordclearly discloses that he was considered an excellentworker, and I am of the opinion that after Jones' emotionalresponse (the discharge of the three employees) to learningof the union activity of the three employees, he realized hehad overreacted'°and thereby reduced his staff of electri-cians to an insufficient level.Based upon the above analyses and the credited testi-mony, I conclude that on June 20 Respondent violated Sec-tion 8(a)(1) of the Act by unlawfully interrogating Fink andthe two Crosby brothers about union activity; by threaten-ing to close its shop "before I go Union"; and by giving theimpression of surveillance of employees' union activities." Ifurther conclude that Respondent violated Section 8(a)(l)of the Act on June 22 by again creating the impression ofsurveillance of employees' union activity.'Based upon the above analyses, the credited testimony,and the above conclusions, I further conclude that Respon-dent violated Section 8(a)(3) and (1) of the Act by discharg-ing Fink and the two Crosby brothers on June 20. It isfurther concluded, however, that after Eddie was reinstatedon June 23, he voluntarily quit his job on June 27 and wasnot discriminatorily discharged on said date as alleged.IV. THE EFFEC(T OF THE UNFAIR LABOR PRAC(TICES UPONCOMMERCEThe unfair labor practices of the Respondent set forth insection II1, above, occurring in connection with its opera-tions set forth in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several states and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.V. FHE REMEDYIt will be recommended that the Respondent be orderedto cease and desist from engaging in the unfair labor prac-10 Evidenced by Eddie's credited testimony that Appleberry told him thaton June 20 Jones had been "pissed off" and "said words he didn't mean."" Evidenced by Samuel's credited testimony that Jones told him he had aphone call "from a reliable source" that Samuel "and two others" had beenmeeting with the Union.12 Evidenced by Eddie's credited testimony that Appleberry told him that"we got a call saying that you guys had signed the cards to join the Union."tices found herein and to take certain affirmative action, asprovided in the recommended Order below, designed to ef-fectuate the policies of the Act.It having been found that Fink and Samuel Crosby wereunlawfully discharged on June 20, 1977, it will be recom-mended that Respondent be ordered to offer them immedi-ate and full reinstatement to their former jobs or, if theirjobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges. It will be further recommended that Respondentbe ordered to reimburse them for any loss of pay they mayhave suffered as a result of its unlawful action against themtogether with interest thereon to be computed in the man-ner prescribed in F. W. Woolworth Company, 90 NLRB 289(1950), and Florida Steel Corporation, 231 NLRB 651(1977).'3It having been found that Eddie Crosby was unlawfullydischarged on June 20, 1977, but was thereafter reinstatedon June 23, 1977, it will be recommended that he be madewhole for any loss of pay he may have suffered for theperiod between his said discharge and reinstatement to-gether with interest thereon to be computed as prescribedhereinabove.Upon the basis of the foregoing findings of fact and uponthe entire record in this proceeding, I make the following:CONC I USIONS ()F LAW1. The Respondent is an employer engaged in commerceand in a business affecting commerce within the meaning ofSection 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act onJune 20, 1977, by the following conduct:(a) Unlawfully interrogating employees about activitieson behalf of, or adherence to, the Union.(b) Threatening to close its plant rather than have itsemployees represented by the Union.(c) Unlawfully creating the impression of surveillance ofits employees' union activities.4. Respondent violated Section 8(a)( ) of the Act onJune 22, 1977, by unlawfully creating the impression of sur-veillance of its employees' union activities.5. Respondent violated Section 8(aX3) and (1) of the Acton June 20, 1977, by discriminatorily discharging RussellFink, Samuel Crosby, and Eddie Crosby.6. General Counsel has failed to prove by a preponder-ance of the evidence that Eddie Crosby, who was reinstatedon June 23, 1977, was again discriminatorily discharged onJune 27, 1977, in violation of Section 8(a)(3) and (1) of theAct as alleged.Upon the foregoing findings of fact and conclusions oflaw and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:11See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).114 LIGHTING SYSTEMS CO.ORDER'4The Respondent, Lighting Systems Co., Burbank, Cali-fornia, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Unlawfully interrogating employees with respect toactivities on behalf of, or adherence to, International Broth-erhood of Electrical Workers, Local Union No. 2295, AFL-CIO, CLC, or any other labor organization.(b) Threatening employees that it would rather close itsplant than have its employees represented by said Union orany other labor organization.(c) Creating the impression that it is engaging in surveil-lance of activities of its employees on behalf of said Unionor any other labor organization.(d) Discriminating in regard to hire or tenure of employ-ment or any term or condition of employment of its em-ployees to discourage membership in said Union or anyother labor organization.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights under Sec-tion 7 of the Act.2. Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a) Offer Russell Fink and Samuel Crosby immediateand full reinstatement to their former jobs or, if their jobsno longer exist, to substantially equivalent positions, with-out prejudice to their seniority or other rights and privi-leges, and make them whole for any loss of pay suffered bythem by reason of their unlawful discharge in the mannerset forth in the section hereinabove entitled "The Remedy."(b) Make Eddie Crosby whole for any loss of pay he mayhave suffered between June 20, 1977, the day he was unlaw-fully discharged, and June 23, 1977, the day he was rein-stated, in the manner set forth in the section hereinaboveentitled "The Remedy."(c) Place at its place of business in Burbank, California,copies of the attached notice marked "Appendix."" Copiesof said notice, on forms provided by the Regional Directorfor Region 31, shall, after being duly signed by an autho-rized representative of Respondent, be posted by Respon-dent immediately upon receipt thereof and be maintained"1 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.'l In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, defaced,or covered by any other material.(d) Notify the Regional Director for Region 31. in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.The allegation that Respondent violated Section 8(a)(3)and ( I) of the Act by discharging Eddie Crosby on June 27,1977, is hereby dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT unlawfully interrogate employeesabout activities on behalf of. or adherence to, Interna-tional Brotherhood of Electrical Workers, Local UnionNo. 2295, AFL-CIO, CLC, or any other labor organi-zation.WE WILL Nor threaten to close our plant rather thanhave our employees represented by said Union or anyother labor organization.WE WILL NOT unlawfully create the impression ofsurveillance of our employees' activities on behalf ofsaid Union or any other labor organization.Wl Wlltl NO( discriminate against any employee inregard to his hire or tenure of employment or any termor condition thereof to discourage membership in saidUnion or any other labor organization.WE WILl, NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir rights under Section 7 of the National Labor Re-lations Act.WE Willl offer Russell Fink and Samuel Crosby im-mediate and full reinstatement to their former jobs or,if their jobs no longer exist, to substantially equivalentpositions, without prejudice to their seniority or otherrights and privileges, and make them whole for anyloss of pay suffered by them by reason of their unlaw-ful discharge on June 20, 1977.WE WILL make Eddie Crosby whole for any loss ofpay he may have suffered between June 20, 1977, theday he was reinstated.LIGHTING SYSTEMS CO.115